 CONSTRUCTION & GENERALLABORERS,NO. 304Construction and General Laborers,No. 304,LaborersInternational Union of North America,AFL-CIOand Office and Professional Employees UnionLocalNo. 29, AFL-CIO. Case 20-CA-11124February 16, 1977DECISION AND ORDERBY MEMBERS FANNING,PENELLO, ANDWALTHEROn November 4, 1976, Administrative Law JudgeDavid G. Heilbrun issued the attached Decision inthis proceeding. Thereafter, Charging Party and theGeneralCounsel filed exceptions and supportingbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint herein be, and ithereby is, dismissed in its entirety.DECISIONSTATEMENT OF THE CASEDAVID G. HEILBRUN, Administrative Law Judge: Thiscase was heard at San Francisco, California, on September27, 1976,1 based on a charge filed February 26, andcomplaintissuedApril 16, alleging that Construction andGeneral Laborers, No. 304, Laborers International Unionof North America, AFL-CIO, herein called Respondent,violated Section 8(a)(1) and (5) of the Act by directbargainingwith employees and by refusal to sign anagreementassertedly reached with Office and ProfessionalEmployees Union Local No. 29, AFL-CIO, herein calledthe Charging Party.Upon the entire record (including Respondent's oralargument),my observation of thewitnesses,and consider-ation of General Counsel's posthearing brief (the ChargingParty waived such filing), I make the following:IAll dates and named months are in 1976,unless indicated otherwise.2Respondent maintains its office and principal place of business inOakland,California,functioning with a purpose of representing laborertrade employees with respect to wages,rates of pay,hours of employment, orother terms and conditions of employment.It is a local affiliate of the228 NLRB No. 31247Findings of Fact and Resultant Conclusion of LawThe case concerns Respondent in its role as employer ofoffice clericals represented by the Charging Party.2 Con-tractual relations have long existed between these parties byvirtue of periodicnegotiationsbetween Alameda Countytrade union office employers and the Charging Party. Thelast such contract was effective until November 1, 1975,and bargaining toward a new one commenced then withindividualsessionsextending through January. The cus-tomary format existed with 56 employing labor organiza-tionsparticipating in a joint manner for their mutualconvenience under auspices of a negotiating committee;this group faced by the Charging Party's negotiating team,including Representative Louis Celaya. Respondent's presi-dent, Anthony Schiano, and business manager, John King,were members of the Employer's negotiating committee.On January 28 tentativesettlementwas reached with finaldrafting of language promptly undertaken, producing acomplete 15-page document to represent the 1975-77period.Employees represented by the Charging Partyratified on February 4. Participating trade union officeemployers met February 9, with at least King present forRespondent, and approved a committee report recom-mending adoption of the tentative settlement. On February18,Celaya transmitted the contract document to eachemployer forsignature.Since at least1966, Respondent has voluntarily paid itsoffice employees $20 per week more than wagescale setforth in applicableagreementsover that span of time. Thesubject of this override was not raised during bargaining.On or about February 12, Respondent's secretary-treasurer,David Melendrez, spoke with Bookkeeper/Office ManagerEdith Withington,stating hehad just received a summaryof benefits and would not pay the $15 weekly wage increasecontemplated in the new contract. Withington suggestedother office employees be so advised. That afternoonMelendrez spoke to them as a group, attributing hisintention to Respondent's bad financial condition whileintimatingneed to reduce total hours of work throughprobable reduction in force. About that time, Celaya hadseveral telephone conversations with Melendrez in whichthe latter repeatedly declined to sign the proposed contractor implement any wage increase because of claimedinability to pay. In all regards other than salary controver-sy,Respondent complied with provisions of the newlynegotiatedagreement.On February 20, Respondent'sofficers met with Celaya and all office employees (includingone from the Hayward branch office) by arrangement,proposing a shorter workweek in lieu of layoffs. Theemployees caucused with Celaya, countering that shouldRespondent grant the $15 pay increase as expected a 4-dayworkweek would be tried experimentally. This was refused,compensation of office employees was not changed, andtwo were laid off.Here the full context of bargaining must be understood.SeeUnited Brotherhood of Carpenters and Joiners of Amen-InternationalUnion, to which it annually remitsat the Washington, D.C,headquartersper capita membership dues and initiationfees in excess of$50,000. I find thatRespondent is an employer within themeaning of Sec.2(6) and (7) of the Act and the Charging Party a labor organization withinthe meaningof Sec. 2(5). 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDca,LocalUnionNo. 347, AFL-CIO (Wabash ValleyContractors Association),225NLRB 414 (1976). Whileorientation of these parties imbued the negotiation processwithmeasured formalism,the case does not call upprinciples of association bargaining.The binding nature oftrue associationwide dealings was not present,and counselstipulated precisely to "no formal employer association,and that each union [in the capacity of an employer] isrequired to sign a contract separately."Evidence shows thatside agreements were known between the Charging Partyand particular locals of the vicinity,while at least two othertrade union office employers had long practiced overscalewage payment.Organization of an employer negotiatingcommittee drawn from the many participating organiza-tions,mediation assistance furnished by the area laborcouncil,and disciplined ritualism of having plenary assentto the negotiating committee's final product does not createassociation-type bargaining where none was intended.This leads to the keyissueof whetheragreementwas fullyreached.Obviouslyitwas not, becauseCelayaunderstoodthe various local unions would present any tentativesettlement to their own executive boardsfor approval. Thiscould not be more clear than from his answer, "They wouldtake the contract back for ratification and we would do thesame."The oddity of why testimonyconcerning thisprocess was not advanced is not my concern;suffice it tonote motivation rooted in philosophy and conscience withresidual significance that needful ratification by Respon-dent was not accomplished.On thecontrary,its financialofficial promptly and consistently maintained that pastpractice of overscale salary benefits would not continuebecause of changing times.Section 8(d) of the Act cannotbe readin a vacuum,nor its fair meaning disregarded. It isin this sense that full agreement was not reached becauseRespondent queried whether the new,retroactively effec-tive,minimum wage scales covering four office classifica-tions,read in connection withfurther unchanged phraseolo-gy from article 11, (b), that "no employee shall suffer anyreduction in wages and conditions as the result of thesigning of this Agreement,"meant it need increase weeklysalariesby $15 ornot at all.This circumstance leaves thefruits of bargaining incomplete with respect to Respondent,3Respondent persuasively argues Celaya demonstrated during theFebruary 20 meeting that, even then,circumstances had not yielded theCharging Party a contractually assured feature of continuing $20 overscaleweekly salaries to employees.4 In the event no exceptions are filed as provided by Sec. 102.46 of theand displays abiding nonmeeting of the minds on thisimportant point.The final hurdle to agreement wasexecutive board ratification and this patently has notoccurred, leaving the parties where they were in Februarywith respectto statutoryobligation under Section 8(a)(5) asrelated to Section 8(d).3Actually a two-phase process was necessary to consum-mate this course of bargaining.The firstwas achieved onFebruary 9,when an economic package and expandedphraseology won general acceptance.The final step wasreciprocal ratification.Here it foundered because Melen-drez'more intimate involvement with financial affairsexposed the unresolved point of whether Respondentwould,in practical terms, be increasing clerical wages by$15 per week or whether a cushioning effect of article 11,(b), permitted the phenomenon of simultaneouslycomply-ingwith new wage scales but without correspondingincrease in actual payroll costs.The parties are arguing overa matter of mixed semantic and conceptual dimensions.They are left without agreement on the matter;in principleso much as had Respondent refused to accede on any lessabstruse subject.The allegation of directbargainingwith employees hasnot been established,because evidence shows only adviceby Melendrez of Respondent's position coupled with, atmost, a prediction that forced continuation of the salarybonus would require an economic layoff. The incidentoriginated with routine direction to the person in immedi-ate charge of payroll functions. Subsequent grouping of allemployees later that day was at her suggestion, and in anyevent would not have convertedessentialnature of thepronouncement.Solicitation of responsive comments fromthe group was not made nor did the episode intrinsicallyundermine the Charging Party's representative status.Accordingly,I render a conclusion of law that Respon-dent has not violated Section 8(a)(1) and(5) as alleged andissue the following recommended:ORDER4The complaintis dismissed in itsentirety.Rules and Regulationsof the National LaborRelations Board,the findings,conclusions,and recommendedOrder hereinshall, asprovided in Sec. 102.48of the Rules and Regulations,be adoptedby theBoard and become itsfindings, conclusions,and Order,and all objections theretoshall be deemedwaived forall purposes.